DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, see pages 13-15, filed 6/3/2021, with respect to claims 1-7, 9-13 and 17 have been fully considered and are persuasive.  Applicant's amendment overcomes the rejection under 35 USC 103(a) in the Office Action mailed on 2/9/2021.
3.	Applicant's amendment filed on 6/3/2021 has been considered and entered for the record.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	This application is in condition for allowance except for the presence of claims 14-16 directed to invention non-elected without traverse.  Accordingly, claims 14-16 have been cancelled.
Reasons for Allowance
6.	Claims 1-13 and 17 are allowed and have been re-numbered 1-14.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art of record fails to anticipate or suggest or render obvious a positive electrode grid body for a lead-acid battery comprising a frame rib .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723